FILED
                           NOT FOR PUBLICATION
                                                                            JAN 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATEI GEANTA, individually and on                No. 14-56479
behalf of all the classes and aggrieved
employees,                                       D.C. No. 2:13-cv-07416-BRO-
                                                 JCG
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

COMPASS HEALTH, INC., a California
Corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                              Submitted June 9, 2016**
                                Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges, and EATON, Judge***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
      Appellant Matei Geanta (Geanta) challenges the district court’s dismissal of

his class action complaint alleging federal and state labor law violations against

Appellee Compass Health, Inc. (Compass). Geanta contends that the district court

failed to consider his individual federal and state law claims in holding that res

judicata barred his class claims due to settlement of a related class action. Geanta

also maintains that the district court improperly dismissed his state law claims for

lack of jurisdiction.

      The district court did not have the benefit of our recent precedent holding

that class certification issues do not affect a plaintiff’s standing. See Melendres v.

Arpaio, 784 F.3d 1254, 1262 (9th Cir. 2015) (“Representative parties who have a

direct and substantial interest have standing; the question whether they may be

allowed to present claims on behalf of others who have similar, but not identical,

interests depends not on standing, but on an assessment of typicality and adequacy

of representation.”) (citation, alteration, and internal quotation marks omitted). As

a result, the district court failed to properly consider Geanta’s individual claims in

assessing its jurisdiction. The district court had jurisdiction over Geanta’s

individual claims, irrespective of whether Geanta could serve as an adequate class

representative due to res judicata or his termination from Compass. See id.; see

also Corbin v. Time Warner Entm’t-Advance/Newhouse P’ship, 821 F.3d 1069,


                                           2
1074 n.1 (9th Cir. 2016) (concluding that, because the plaintiff “pleaded a claim

under the [Fair Labor Standards Act], a federal law, the district court . . . had

federal question jurisdiction”) (citation omitted).

       Because the district court erroneously premised its dismissal of Geanta’s

individual claims for lack of subject matter jurisdiction over Geanta’s class claims,

dismissal of Geanta’s related state claims was premature. See 28 U.S.C. § 1367(a)

(“Except as provided in subsections (b) and (c) or as expressly provided otherwise

by Federal statute, in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United

States Constitution. . . .”).

       REVERSED and REMANDED for further proceedings consistent with

this disposition.




                                           3